Citation Nr: 0947452	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  95-19 976	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension for the period from March 11, 1992.

2.  Entitlement to service connection for right elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active service from February 1979 to February 
1983, from May 1987 to September 11, 1987, from September 27, 
1987 to September 1990, from January 1991 to March 1992, and 
from November 2000 to June 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
was transferred over the years to the ROs in Columbia, South 
Carolina, Newark, New Jersey, Philadelphia, Pennsylvania, and 
finally to Waco, Texas, in July 2007.  The Board remanded 
this case in June 1997 and March 2004.

The record reflects that, although the Veteran initially 
sought appellate review of the proper initial ratings 
assigned for headaches and for alopecia areata, as well as 
the matter of service connection for ulcerative proctitis, in 
a March 2007 statement he indicated that he was satisfied 
with VA's determinations concerning those matters.  His 
representative, in July 2008, clarified that the Veteran had 
withdrawn his appeal of those issues.  The Board finds that 
the Veteran has withdrawn his appeal of those three issues.  
38 C.F.R. § 20.204 (2009).

In May 2009 argument, the representative appears to have 
raised the issue of entitlement to an increased rating for 
headaches.  The Board refers that issue to the RO for 
adjudication.


FINDINGS OF FACT

1.  For the period from March 11, 1992, to February 12, 2002, 
the Veteran's hypertension was manifested by diastolic blood 
pressure which historically was predominantly less than 100 
and with a systolic blood pressure which historically was 
predominantly less than 160.

2.  For the period from February 13, 2002, the Veteran's 
hypertension is manifested by diastolic blood pressure which 
historically is predominantly at least 100, but which 
historically is not predominantly 110 or more; the Veteran's 
systolic blood pressure for the same period is not 
predominantly 200 or more.

3.  The Veteran's right elbow disability originated in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hypertension for the period from March 11, 1992, to February 
12, 2002, have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 (1997); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, DC 7101 
(2009).

2.  The criteria for a 10 percent evaluation for hypertension 
for the period from February 13, 2002, have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.104, DC 7101 (2009).

3.  Right elbow disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in March 2004, March 2006, April 
2006, December 2006, and August 2008 correspondences.  The 
March 2006 correspondence provided notice as to the 
information and evidence necessary to substantiate the 
initial rating and effective date in the case of a successful 
claim for service connection.  His claims were readjudicated 
most recently in an October 2008 supplemental statement of 
the case, thereby curing any timing deficiency in the 
notices.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has complied with any 
duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  Moreover, the Veteran has been afforded numerous VA 
examinations throughout the course of this appeal.  He has 
not challenged the adequacy of those examinations, and the 
Board's review of the examination reports discloses no 
deficiencies.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Hypertension

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected hypertension.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

Service connection for hypertension was granted in an October 
1993 rating decision.  The disorder was evaluated as 
noncompensably disabling effective March 11, 1992.  The 
evaluation was increased to 10 percent disabling in a June 
2003 supplemental statement of the case, effective December 
24, 2002, although a rating decision concomitantly recognized 
the disorder as noncompensably disabling for payment purposes 
effective November 2000 (as the RO learned in May 2002 that 
the Veteran had returned to active duty).  In a December 2006 
rating decision, VA formally terminated compensation for the 
Veteran's hypertension effective November 8, 2000, based on 
his return to active duty on that date.  See 38 C.F.R. 
§ 3.654(a) (2009) (compensation will be discontinued for any 
period for which the Veteran received active service pay).  
In February 2008, VA reinstated compensation for hypertension 
effective June 20, 2007, the date of the Veteran's release 
from his most recent period of service.  In doing so, the RO 
assigned a noncompensable evaluation.  See 38 C.F.R. 
§ 3.654(b)(2) (2009) (when payments are resumed based on 
release from active service, compensation will be authorized 
based on the degree of disability found to exist at the time 
the award is resumed). 

The service treatment records show that the Veteran underwent 
a 3-day blood pressure check in June 1991 for untreated 
hypertension; of the 12 readings taken, the highest diastolic 
blood pressure reading was 92, and the highest systolic blood 
pressure reading was 162, with most readings well below those 
numbers.  In 1992, his blood pressure was noted as being 
consistently above 130/90; the Veteran was recommended for 
blood pressure medication.  At his January 1992 
demobilization examination, his blood pressure was 140/96.  

At a November 1992 VA examination, the Veteran's blood 
pressure readings were as follows:  150/90; 145/95; and 
140/95.  He was diagnosed as having mild hypertension.

The service treatment records for his most recent period of 
service show that on February 13, 2002, while attending a 
consultation concerning a possible vasectomy, he presented 
with a blood pressure reading of 152/120; the clinician noted 
that the Veteran was not using medication for the 
hypertension; on follow up examination after medication was 
prescribed, his blood pressure was 140/93.  On subsequent 
visits through September 2002, there were 5 instances in 
which the diastolic pressure was 110 or more, with the 
majority of the diastolic blood pressures measuring well 
below 110.  His systolic blood pressure was consistently 
below 200.  For the remainder of service, the Veteran's 
systolic blood pressure remained below 200, and his diastolic 
blood pressure predominantly measured well below 110.  
Multiple blood pressure checks in March 2007 (at which time 
he was using medication) showed a highest systolic pressure 
of 138, and a highest diastolic pressure of 88.  At his most 
recent discharge examination, his blood pressure was 126/86.

At a December 2002 VA examination (conducted during service), 
the Veteran's blood pressure readings were as follows:  
160/109, 168/90 and 166/107.  He explained that he was not 
using hypertension medication.  He was diagnosed as having 
hypertension without cardiovascular complications.

At a March 2004 neurologic examination, the Veteran's blood 
pressure was 166/107.  At an April 2004 VA examination, the 
Veteran reported that he was not taking hypertension 
medication.  His blood pressure readings were as follows:  
147/96; 140/93; and 143/93.

At a May 2006 VA examination, the Veteran's blood pressure 
readings were as follows:  163/94; 156/105; 181/108; and 
166/101.  At a July 2006 orthopedic examination, his blood 
pressure was 127/84; he explained that he used hypertension 
medications.

At a May 2007 VA examination, the Veteran reported that in 
1991, his blood pressure was in the 160/110 range when not 
using medication.  His blood pressure readings on the current 
examination were as follows:  110/78; 108/76; and 112/80.  
The examiner noted the absence of evidence of any 
hypertensive heart disease.  The examiner also noted that the 
Veteran was still on active duty, and had been a teacher for 
three years prior to the recent military service.  The 
Veteran indicated that he did not believe he could be a 
schoolteacher again unless it was in a stress-free 
environment, on account of his blood pressure.  The examiner 
diagnosed the Veteran as having mild essential hypertension, 
which was controlled with medication and asymptomatic.

At an October 2007 VA examination, the Veteran reported that 
he was not employed.  He indicated that he was using 
hypertension medications.  His blood pressure readings were 
as follows:  126/78; 111/75; and 145/85.

VA treatment records through April 2008 document blood 
pressure readings with systolic pressures well below 200 and 
diastolic pressures below 110.  The more recent (and post-
service) records show that he was unemployed, but actively 
seeking work.

In statements made just after service, the Veteran indicated 
that he was unemployed.  In later statements, he reported 
that he was employed full time as a teacher, but with a 
salary that placed him below the poverty line.

Analysis

Prior to January 12, 1998, 38 C.F.R. § 4.104, DC 7101 
provided for a 10 percent rating where diastolic pressure is 
predominantly 100 or more.  A 20 percent rating required 
diastolic pressure predominantly 110 or more with definite 
symptoms.  When continuous medication was shown to be 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was to be assigned.  38 C.F.R. § 4.101, 
DC 7101 and Note (2) (1997).

Effective January 12, 1998, 38 C.F.R. § 4.104, DC 7101 was 
amended to provide for a 10 percent rating where diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control .  
A 20 percent rating requires diastolic pressure predominantly 
110, or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, DC 7101 (2009).   

Because of the expansion of the rating criteria to include 
systolic blood pressure readings in determining whether a 
higher rating is warranted, the above-described regulatory 
amendments are more favorable to the Veteran than the 
previous version of the regulation.  As the amended rating 
criteria consequently does not produce a genuinely 
retroactive effect on the Veteran's claim, they must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
In any event, the Board points out that regardless of which 
version of the regulation is applied, the result is the same 
under the facts of this case.

The Board notes that, effective October 6, 2006, 38 C.F.R. 
§ 4.104, DC 7101 was again amended to add a note clarifying 
that hypertension was to be rated separately from 
hypertensive heart disease and other types of heart disease.  
See 71 Fed. Reg. 52457 (2006) (codified at 38 C.F.R. § 4.104, 
DC 7101 Note (3)).  As the evidence clearly shows the Veteran 
does not have hypertensive heart disease, the amendment does 
not affect the disposition of the appeal.

After careful review of the evidence of record, the Board 
finds that the Veteran is not entitled to a compensable 
rating for the period prior to February 13, 2002, but is 
entitled to a 10 percent evaluation, but not more, for 
hypertension since February 13, 2002.  In this regard, 
although the Veteran now recalls (more than a decade later) 
his systolic blood pressure readings as predominantly 160 and 
his diastolic blood pressure readings to have been 
predominantly 110 or more, the contemporaneous records do not 
support his recollection.  Nor has he explained the basis for 
his knowledge.  He does not contend that he was taking his 
own blood pressure and remembering the readings, and the 
Board therefore finds that his recollections are based on the 
blood pressure readings taken by his treating clinicians.  
The Veteran certainly is competent to report the blood 
pressure readings taken by his clinicians, but the Board 
finds the probative value of his recollections to be greatly 
outweighed by the service and post-service records prior to 
February 2002 which show that, even without medication, his 
diastolic blood pressure did not exceed 109.  His systolic 
blood pressure readings were consistently below 160.  In 
short, the competent and credible evidence for the period 
prior to February 13, 2002, shows that the Veteran's blood 
pressure, with or without medication, was not even remotely 
close to systolic pressure predominantly 160 or more, or 
diastolic pressure predominantly 100 or more.  The Veteran's 
recollections to the contrary are not credible.  Accordingly, 
the evidence of record prior to February 13, 2002, does not 
support assignment of a 10 percent evaluation.

On February 13, 2002, the Veteran presented with a blood 
pressure reading of 152/120; he was not using blood pressure 
medication at the time, and with the use of such medication, 
his blood pressure dropped considerably lower.  The service 
records show that the Veteran stopped using blood pressure 
medication until around 2006, and that during this interim 
period, his diastolic blood pressure occasionally would reach 
or exceed 110, but predominantly was below 110; his diastolic 
blood pressure typically ranged from the high 90s to just 
over 100.  Once he resumed using hypertension medication, his 
blood pressure readings were predominantly below 140/90.  
Based on the above, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran has a 
history since February 13, 2002, of a diastolic blood 
pressure predominantly at least 100, but not predominantly 
110 or more.  Although he sometimes presented with diastolic 
blood pressure readings reaching or exceeding 110, the 
evidence as a whole shows that those instances were far from 
his typical diastolic blood pressure recorded on 
examinations.  His diastolic blood pressure was much more 
frequently shown to be below 110.  His systolic blood 
pressure readings were never shown to even approach 200 or 
more.  In sum, for the period from February 13, 2002, the 
evidence shows that the Veteran's blood pressure was 
characterized by diastolic pressure which historically was 
predominantly at least 100, but less than 110, and by 
systolic pressure predominantly less than 200.  The Board 
accordingly finds that the Veteran is entitled to a 10 
percent rating, but not more, for hypertension for the period 
from February 13, 2002.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Veteran has at times been unemployed during 
the course of the appeal, and during one examination 
expressed the opinion that he required a stress-free work 
environment because of his hypertension.  The Board points 
out, however, that the Veteran's unemployment was of limited 
duration, and that there is no indication it was occasioned 
by his hypertension in any event.  Moreover, the Veteran 
rejoined service for an additional seven years, suggesting 
that he was in fact able to work in a stressful environment.  
Notably, the examiner to whom he reported requiring a stress-
free environment did not corroborate that assessment, and in 
fact described the hypertension as mild.  Nor did the Veteran 
actually allege that the hypertension markedly interfered 
with his employment.  

The governing norm for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  Given the above, the 
Board finds that the evidence does not show marked 
interference of the hypertension with his employment.  In 
addition, there is no evidence that his hypertension has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability is unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that the RO, in granting service connection 
for hypertension, assigned an effective date for the grant of 
March 11, 1992.  The Board has reviewed the evidence on file 
and concludes that the underlying level of severity for the 
hypertension was noncompensable prior to February 13, 2002, 
and 10 percent as of February 13, 2002, and no higher.  For 
the reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the periods at issue, higher ratings are not warranted 
for any time since the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board lastly notes that although the evidence 
demonstrates that the Veteran is entitled to a 10 percent 
evaluation for hypertension since February 2002, the Veteran 
should understand that actual receipt of compensation from 
February 2002 to June 19, 2007, is prohibited by law given 
that he was on active duty during that period.

Right Elbow

Factual Background

The service treatment records show that in February 1991, the 
Veteran was noted have sustained right elbow strain injury 
while loading equipment.  In March 1991, he was noted to have 
sustained nerve damage to the right elbow; electrodiagnostic 
studies of the elbow in July 1991 were negative.  In October 
1991 he was diagnosed as having right tennis elbow.  At his 
January 1992 demobilization examination, he reported elbow 
problems.  

At a November 1992 VA examination, the Veteran complained of 
an elbow overuse injury in service.  X-ray studies of the 
elbows were negative.  The Veteran was diagnosed as having 
history of elbow injury with normal physical examination and 
X-ray studies.

The service treatment records for the Veteran's most recent 
period of service are largely silent with respect to the 
right elbow.  At his most recent discharge examination, the 
Veteran complained of right elbow pain.

At a December 2002 VA examination (conducted during service), 
the Veteran complained of right elbow problems.  X-ray 
studies of the elbow showed minimal extensor olecranon spurs, 
possibly suggestive of a chronic response to olecranon 
bursitis.  He was diagnosed as having normal examination of 
the right elbow.

At a May 2004 VA examination, the Veteran complained of right 
elbow locking and soreness.  Physical examination showed 
tenderness, but was otherwise within normal limits.  The 
examiner diagnosed the Veteran as having right elbow lateral 
epicondylitis.  

At a July 2006 VA examination, the Veteran complained of 
constant right elbow pain.  There was evidence of pain on 
motion, and the Veteran was diagnosed as having right elbow 
strain which was at least as likely as not related to 
service.  X-ray studies of the elbow were negative.  

At an October 2007 VA examination, the Veteran complained of 
right elbow pain and stiffness.  Physical examination showed 
mild pain and tenderness in the elbow, and the examiner 
diagnosed elbow tendonitis with ulnar compression neuropathy. 

VA treatment records through April 2008 include an April 2008 
entry noting that range of motion testing of the right elbow 
was normal, but that the Veteran grimaced during testing.  
The clinician concluded that the elbow pain appeared to be 
very diffuse in nature versus localized pathology, and that 
testing for tendonitis was not clearly positive at that time.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The service treatment records for the Veteran's period of 
service from 1991 to 1992 document a right elbow strain 
injury, with later findings of tennis elbow.  He continued to 
report elbow problems at discharge.  Although the November 
1992 VA examiner did not diagnose a current elbow disorder, 
VA examinations conducted during his last period of service 
ending in June 2007 documented diagnostic evidence of 
olecranon bursitis, and diagnosed the Veteran as having right 
elbow epicondylitis and strain which the July 2006 examiner 
concluded was related to service.  The October 2007 VA 
examiner diagnosed the Veteran has having elbow tendonitis 
with ulnar compression neuropathy (the latter diagnosis being 
similar to that diagnosed in 1991).

In short, the record shows that the Veteran injured his right 
elbow during his period of service from 1991 to 1992, that he 
continued to have right elbow problems since that time, and 
that during his lengthy last period of service, he was 
diagnosed with several right elbow disorders that have been 
linked by VA medical opinion to service.  Under the 
circumstances, the Board finds that the evidence for the 
claim is at least in equipoise with that against the claim.  
Accordingly, service connection for a right elbow disability 
is warranted.


ORDER

Entitlement to an initial compensable rating for hypertension 
prior to February 13, 2002, is denied.

Entitlement to an initial 10 percent rating for hypertension 
effective February 13, 2002, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to service connection for right elbow disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


